UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ATHENA ART FINANCE CORP.,
                                            Plaintiff,               Case No. 20-cv-4669 (GBD)
        -against-
that
CERTAIN ARTWORK BY JEAN-MICHEL                                       [PROPOSED] Amended
BASQUIAT ENTITLED HUMIDITY, 1982,                                    Civil Case Management
In Rem,                                                              Plan and Scheduling Order

                                            Defendant,

SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a
DELAHUNTY FINE ART,
                                            Interested Parties.

-----------------------------------------------------------------X


        After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules
of Civil Procedure.
        1.       No additional parties may be joined after July 8, 2021.
        2.       No amendment to the pleadings will be permitted after July 8, 2021.
        3.       Upon good cause shown, the documentary discovery deadline is extended an
additional 60 days, and all documentary discovery shall now be commenced in time to be
completed by Friday, August 27, 2021. Follow-up requests for document production shall be
served on or before Wednesday, July 8, 2021, and written responses and responsive documents
shall be provided so that they are received on or before Friday, August 23, 2021. Depositions
of the parties shall be completed by Friday, September 24, 2021. Non-party deposition subpoenas
shall be served on or before Friday, August 20, 2021.
       5.    Expert reports shall be served on Friday, August 27, 2021. Rebuttal reports will
be exchanged on Thursday, September 23, 2021, and expert discovery will be completed by
Monday, October 25, 2021.
       6.      Dispositive motions are to be served by Monday, November 15, 2021. Answering
papers are to be served within 28 days. Reply papers are to be served within 14 days.
       7.      In the event a dispositive motion is made, the date for submitting the Joint Pretrial
Order shall be set by the Court, but no earlier than three weeks from the decision on the motion.
The final pretrial conference shall be adjourned to a date four weeks from the decision on the
motion. Should no party submit a dispositive motion, the Joint Pretrial Order will be filed no later
than November 15, 2021, and a final pretrial conference will be held on            , 2021.
       8.     The requirements for the pretrial order and other pretrial submissions shall be
governed by the court’s Individual Rules of Practice.
        9.     All motions and applications shall be governed by the court’s Individual Rules of
Practice.
       10.    The parties shall be ready for trial within 48 hours, notice on or after _______,
2021. The estimated trial time is 3-4 days, and this is a jury trial.
Dated: June 11, 2021
       New York, New York

ATHENA ART FINANCE CORP.,                SATFINANCE INVESTMENT LIMITED
                                         __/s/ Judd B. Grossman_by REL per LEH
/s/ Wendy J. Lindstrom
                                         Judd B. Grossman
Wendy J. Lindstrom
                                         GROSSMAN LLP
MAZZOLA LINDSTROM LLP
                                         745 Fifth Avenue, 5th Floor
1350 Avenue of the Americas, 2nd Floor
                                         New York, NY 10151
New York, New York 10019
                                         T: 646-770-7445
T: 646.813.4345
                                         jgrossman@grossmanllp.com
wendy@mazzolalindstrom.com


DELAHUNTY FINE ART LTD.

_/s/ Gregory A. Clarick by REL per EW
Gregory A. Clarick
Clarick Gueron Reisbaum LLP              So Ordered
220 Fifth Avenue
New York, NY 10001                       _______________________________
212-633-4313                             Hon. George B. Daniels, USDJ
gclarick@cgr-law.com
